Ou41 (

Order issued September ,P. t1 , 2012




                                               In The
                                  (Court of Apptats
                           Jift1iEtistritt of Jixas at Dallas
                                       No. 05-11-01194-CR


                           CARLOS OCHOA CASTILLO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee


                                             ORDER

         The Court DENIES appellant's September 19, 2012 request for an extension of time until

December 28, 2012 to file his pro se response to the Anders brief filed by counsel. Ifappellant's pro

se response is not filed by OCTOBER 25, 2012, the appeal will be submitted on counsel's Anders brief

alone.

         We DIRECT the Clerk to send a copy of this order, by first-class mail, to Carlos Ochoa

Castillo, TDCJ No. 01741759, Wynne Unit, 810 F.M. 2821, Huntsville, Texas 77349.




                                                        DAVID L. BRIDGES
                                                        JUSTICE